DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed before March 16, 2013, is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 5-17 and 19-20, as best understood, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pels et al. (U.S. Patent No. 6,634,247).
Pels discloses and shows (see Figs. 23 and 25) a shifting device for shifting a transmission comprising:
a first group of shift elements (Fig. 23, item 416, 417);
a second group of shift elements (431, 438); and
a selector shaft (462), which is arranged to be displaceable along a longitudinal axis and rotatable about the longitudinal axis, wherein 
by moving the selector shaft into one of a plurality of possible translational positions, at least one shift element (416, with shift fork 465) of the first group and at least one shift element (438, with shift fork 468) of the second group are simultaneously selected (col. 47, lines 10-20), and 

the selector shaft has a first master element (423a/423b) assigned to the first group of the shift elements and a second master element (423c/423d) assigned to the second group of shift elements, and
the first and second master elements are connected rigidly to said selector shaft.
Regarding claim 2, Pels shows the selector shaft is arranged transverse to a longitudinal direction of an input or output shaft (not shown, however parallel to shaft 469) of the transmission.
Regarding claim 5, Pels shows a plurality of first slave elements (453) is assigned to the first group of shift elements, each of the first slave elements being coupled to at least one shift element of the first group, and
the first master element interacts with one of the first slave elements according to a sliding position of the selector shaft such that a rotary movement of the selector shaft and of the first master element coupled thereto is transmitted to the slave element of the first slave elements which is associated with the respective sliding position of the selector shaft, and is transmitted from said slave element to the at least one shift element of the first group which is coupled thereto (col. 47, lines 4-10).
claim 6, Pels shows a plurality of second slave elements (also 453 at opposite end) assigned to the second group of shift elements, each of the second slave elements being coupled to at least one shift element of the second group, and
the second master element interacts with one of the second slave elements according to a sliding position of the selector shaft such that a rotary movement of the selector shaft and of the second master element coupled thereto is transmitted to the slave element of the second slave elements which is associated with the respective sliding position, and is transmitted from said slave element to the at least one shift element of the second group which is coupled thereto (col. 47, lines 4-10).
Regarding claim 7, Pels shows a plurality of first and second slave elements (453) each having a slotted track (452a-d) along which the associated first or second master element slides or on which the associated first or second master element rolls, whereby the associated slave element is allowed to move in translation.
Regarding claim 8, Pels shows the first master element and/or the second master element having a lever arm on which a roller (rounded end portion of 423b/d) is rotatably arranged, said roller resting on the slotted track (452a-d) of the first and second slave elements.
Regarding claim 9, Pels shows a lever arm has a double-armed construction, the roller being rotatably arranged on each of the two ends of the lever arm.
Regarding claim 10, Pels shows the master elements and the slave elements are matched to one another such that, when the selector shaft is turned, starting from a state in which all the shift elements are open, for all possible shift operations one shift element of the first group always begins to close first and only after the one shift element of the first group has begun to close does one shift element of the second group begin to close (col. 47, lines 10-53).
claim 11, Pels shows at least one shift element of the first group is coupled to at least two first slave elements.
Regarding claim 12, Pels shows at least one shift element of the second group is coupled to at least two slave elements.
Regarding claim 13, Pels shows the first slave elements are arranged one behind another in a first row.
Regarding claim 14, Pels shows the second slave elements are arranged one behind the other in a second row.
Regarding claim 15, Pels shows a manually actuated shift lever (570) is coupled only mechanically to the selector shaft (col. 54, lines 1-2), wherein 
the selector shaft is moveable into individual shift gates by pivoting the shift lever in a vehicle transverse direction, and the selector shaft is turned by pivoting the shift lever in a vehicle longitudinal direction (see H-patterns, Figs. 31a-32b).
Regarding claim 16, Pels shows the first group of shift elements is closer to an output of the transmission than the second group of shift elements.
Regarding claim 17
MPEP 2144(VI)(A) states that mere reversal is an “obvious expedient” citing 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
MPEP 2144.04(VI)(C) details that rearrangement of parts has been established by case law to be obvious where there is no unexpected result (criticality) citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 Fx2d 553, 188 USPQ 7 (CCPA 1975).
MPEP 2144 clearly states that “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rational may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law" (emphasis added).
MPEP 2144.04 states "If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection" (emphasis added).  However, as already stated above applicant’s disclosure, and all other evidence of record, fails to set forth any unexpected result (i.e., criticality) due to any specific location over any other and even applicant’s claims 16 and 17 imply that the opposite locations are equally acceptable.  Accordingly, the claimed orientation lacks any criticality such that a rejection based solely on case law is appropriate.
Regarding claim 19, Pels shows the first master element is arranged at a first end of the selector shaft and the second master element is arranged at a second end of the selector shaft.
Regarding claim 20, Pels shows the shift element is a shift collar.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pels, as applied to claim 15, in view of Kronstadt (U.S. Patent No. 4,335,623).
Pels does not describe a latching device defining a plurality of translational positions of the selector shaft.  Kronstadt, however, discloses and shows at Figs. 4 and 5 a latching device (100) defining a plurality of translational positions of the selector shaft, the plurality of locations corresponding to the individual shift gates “to yield a feel to the operator when shifting from one position to another during the shifting operation and bias selector shaft into the position selected” (col. 6, lines 9-12).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the selector shaft suggested by Pels with a latching device as taught by Kronstadt such that the drive may have a tactile feel upon gear shifting and selection.

Response to Arguments
Applicant's arguments filed June 15, 2021 have been fully considered but they are not persuasive. Applicant repeatedly ignores the portion of Pels which states, “it is possible to engage one gear ratio step in each branch simultaneously as referenced at col. 51:40-41.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BOBBY RUSHING, JR/Primary Examiner, Art Unit 3658